Citation Nr: 0818537	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-33 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from January 1940 to March 
1961.  The veteran died in June 1999.  The appellant is the 
veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

This case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that the veteran 
was not exposed to ionizing radiation in service.

2.  The veteran died on June [redacted], 1999; the immediate cause of 
death was listed as adenocarcinoma of the lung, with other 
significant conditions of atrial fibrillation and 
hypertension that contributed to death but not result in the 
cause of death. 

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of his death, the veteran was service-
connected for residuals of malaria, rated as noncompensably 
(0 percent) disabling, and hemorrhoids, rated as 
noncompensably (0 percent) disabling. 

5.  The weight of the evidence shows that the veteran's 
service-connected disabilities did not substantially or 
materially contribute to cause the veteran's death, did not 
combine to cause death, and did not aid or lend assistance to 
the production of death.


CONCLUSION OF LAW

A service-connected disability or disease did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.312, 
3.307, 3.309, 3.311 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA notice and duty to assist letters dated in April 2003 and 
May 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, including medical evidence to link the cause 
of the veteran's death to a service-connected disability or 
service, of what VA would do or had done, and what evidence 
she should provide, informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support her claim, and 
specifically asked the appellant to send in any evidence in 
her possession that pertained to her claim, including all 
medical evidence in her possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because this claim is being denied in this 
Board decision, no effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess.  The 
appellant and her representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service and VA treatment records, private treatment and 
hospitalization reports, medical opinions, and other lay 
statements by the appellant have been associated with the 
record.  VA requested search of the U.S. Air Force Radiation 
Exposure Registry for evidence of the veteran's occupational 
radiation exposure.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  In written responses received in June 
2005 and April 2007, the appellant indicated that she did not 
have any additional medical evidence or information to submit 
in support of her claim. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, 
including by statements in support of claim and medical 
evidence she submitted, and briefs submitted by her 
representative.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  In short, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran was exposed to 
ionizing radiation during service while working on aircraft 
as an aircraft maintenance technician when he was stationed 
in Fairbanks, Alaska, from May 1958 to December 1958.  She 
contends that the veteran had direct contact with the planes 
that were flown in the radiation tests.  She submitted 
medical opinion evidence that she contends relates the 
veteran's lung cancer to exposure to radiation from nuclear 
tests during service. 

Service personnel records show that the veteran's military 
occupational specialty was airplane maintenance technician, 
and supervised the repair and maintenance of fighter 
aircraft.  Service personnel records are negative for 
evidence of ionizing radiation exposure.  Service treatment 
records are negative for evidence of lung adenocarcinoma or 
lung disorder.  

The veteran died on June [redacted], 1999.  The immediate cause of 
death was listed on the Certificate of Death was 
adenocarcinoma of the lung, with other significant conditions 
of atrial fibrillation and hypertension that contributed to 
death but not result in the cause of death.  The appellant 
was married to the veteran at the time of his death.  At the 
time of his death, the veteran was service-connected for 
residuals of malaria, rated as noncompensably (0 percent) 
disabling, and hemorrhoids, rated as noncompensably (0 
percent) disabling. 

The evidence weighing in favor of the appellant's claim 
includes a May 2002 letter from Alan Forbes, M.D., that noted 
as history that the veteran was "present during nuclear 
tests," and had primary adenocarcinoma of the lung, with 
metastatic disease of the bone in January 1998 and brain in 
July 1998 and May 1999.  Dr. Forbes offered the purported 
opinion that "[t]here is a distinct possibility that his 
lung cancer was due to his being preset during nuclear 
tests."  

The evidence weighing against the appellant's claim also 
includes search through the U.S. Air Force Radiation Exposure 
Registry that was negative for evidence of the veteran's 
occupational radiation exposure. 

The evidence weighing against the appellant's claim includes 
private treatment records and June 1997 report of 
hospitalization that show the onset of adenocarcinoma of the 
lung in 1997, many years after service separation, without a 
history or evidence or relationship to service, including 
ionizing radiation exposure in service.  These treatment 
records show a resulting primary adenocarcinoma of the lung 
with metastases to the brain, although the earlier diagnosis 
was primary metastatic prostate cancer (history of 
prostatectomy in 1992), including based on 
immunohistochemical staining, with metastases on the lung. 

The evidence weighing against the appellant's claim includes 
the Certificate of Death that shows that the cause of the 
veteran's death was adenocarcinoma of the lung, with 
contributing disorders of  atrial fibrillation and 
hypertension.  Service connection had not been established 
for any of these disorders.  

After a review of the evidence, the Board finds that the 
weight of the evidence shows that the veteran's service-
connected disabilities did not substantially or materially 
contribute to cause the veteran's death, did not combine to 
cause death, and did not aid or lend assistance to the 
production of death.  The weight of the evidence demonstrates 
that the veteran was not exposed to ionizing radiation in 
service.  Notwithstanding the appellant's assertions, there 
is no evidence of record to show that the veteran was exposed 
to ionizing radiation in service.  Service personnel records 
show that the veteran supervised aircraft maintenance of 
fighter aircraft, but does not establish that fighter 
aircraft were involved in nuclear tests, or that the veteran 
was actually exposed to aircraft involved in the nuclear 
testing. 

Dr. Forbes' purported May 2002 opinion is of no probative 
value because the letter only indicates that there was a 
"possibility" of relationship rather than a probability of 
relationship, and it is based on an inaccurate factual 
assumption that the veteran was "present during nuclear 
tests."  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the Court has held 
that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the lay person presenting 
the history.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

With regard to the appellant's assertion that the veteran's 
adenocarcinoma of the lung was related to ionizing radiation 
exposure in service, the Board notes that there is no 
indication that the appellant possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for the statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons such as the appellant are 
competent to testify as to their observations of the veteran 
at any time, and to testify to what the veteran may have told 
them, but they are not considered competent to offer medical 
opinions regarding medical causation or medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For these reasons, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
service-connected disabilities did not substantially or 
materially contribute to cause the veteran's death, did not 
combine to cause death, and did not aid or lend assistance to 
the production of death.  Because a preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, there is no reasonable doubt to 
resolve in the appellant's favor, and the claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


